HARPER, J.
Appellant was convicted of rape on a girl under 15 years of age, and his punishment assessed at 25 years’ confinement in the penitentiary.
*479There are many grounds assigned in the motion for new trial, but if he reserved any bills of exception they are not copied in the record; consequently we cannot review the grounds complaining of the admission or rejection of any testimony.
No statement of facts accompanies the record, and in the absence of a statement of facts we presume the court charged the law, and ail the law, applicable to the evidence.
The judgment is affirmed.